Citation Nr: 1103211	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  01-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disorder, 
characterized as C5-C6 and C6-C7 herniated nucleus pulposus (HNP) 
with left C6 radiculopathy, to include as secondary to the 
service-connected dorsolumbar disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from February 1986 to 
February 1988.   

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.

This matter was before the Board in October 2008, at which time 
it was remanded for further evidentiary development.  In July 
2010, it was again before the Board, at which time it referred 
this matter for a medical expert opinion concerning whether the 
Veteran's cervical spine disorder is related to his military 
service, including a neck muscular injury he sustained during 
service.  The case has returned to the Board and is again ready 
for appellate action.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a 
cervical spine disorder.

2.  There is evidence of a cervical muscular strain during 
service, but no evidence of a cervical spine disorder within one 
year after service, or for many years thereafter.

3.  There is probative evidence of record suggesting the 
Veteran's current cervical spine disorder was not incurred in 
service and did not develop secondary to his service-connected 
dorsolumbar disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
chronically aggravated by, the service-connected dorsolumbar 
disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
duty to notify was accomplished by way of VCAA letters from the 
RO to the Veteran dated in March 2005 and December 2008.  These 
letters effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, also in the December 2008 VCAA letter, the RO 
informed the Veteran of additional information necessary to 
establish service connection for a disability as secondary to a 
service-connected disability.  Furthermore, along with a 
supplemental statement of the case (SSOC) issued in February 
2007, the RO provided notice to the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 
486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, he has received all required notice in this case, 
such that there is no error in content. 

However, the Board acknowledges the RO did not provide all the 
aforementioned VCAA notice, including notice regarding service 
connection on a secondary basis and notice pursuant to Dingess, 
supra, until after the rating decision on appeal; thus, there is 
a timing error as to the additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Here, 
additional VCAA notice was provided in March 2005, February 2007, 
and December 2008, after issuance of the initial unfavorable AOJ 
decision in August 2001.  However, both the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, with 
a subsequent readjudication of the claim, so that the essential 
fairness of the adjudication, as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (holding that a statement of the case (SOC) or SSOC 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after initially providing VCAA notice in March 
2005, followed by subsequent VCAA notice with regards to 
secondary service connection and pursuant to Dingess in February 
2007 and December 2008, respectively, the RO readjudicated the 
claim in an SSOC dated in March 2010.  Thus, the timing defect in 
the notice has been rectified.  In any event, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claims.  As 
such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment records, 
and medical records from the Social Security Administration 
(SSA).  Private treatment records also have been associated with 
the claims file.  Further, the Veteran and his representative 
have submitted numerous statements, including from the Veteran's 
private treating physician, in support of his claim.  He also was 
provided VA examinations in connection with his claim.  
Therefore, there is no indication that any additional evidence 
remains outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its October 2008 remand and from its July 2010 medical 
expert opinion request.  Specifically, in October 2008, the RO 
was directed to provide the Veteran with VCAA notice with regards 
to secondary service connection, to obtain all relevant treatment 
records concerning the Veteran's cervical spine disorder, and to 
provide a VA examination to determine to determine the nature and 
etiology of his cervical spine disorder, particularly whether or 
not it is related to his military service, or is secondary to, or 
aggravated by, his service-connected dorsolumbar disability.  In 
July 2010, the Board referred this matter for a medical expert 
opinion with regard to the etiology of the Veteran's cervical 
spine, particularly whether it is related to his military 
service.  The Board finds that the RO has complied with the 
October 2008 remand instructions to the extent possible.  
Specifically, the RO provided the Veteran with VCAA notice 
regarding secondary service connection in December 2008 and 
requested all available treatment records.  Further, the VA 
examination report dated in January 2010 also substantially 
complies with the October 2008 remand directives.  Finally, the 
September 2010 medical expert opinion sought also responds to the 
questions posed by the Board in its July 2010 request for a 
medical expert opinion.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

In addition, a disability also can be service connected if it is 
proximately due to, or the result of, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established by any increase in severity 
(i.e., aggravation) of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service connection 
requires competent medical evidence linking the asserted 
secondary disorder to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 
Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like Velez, that competent medical nexus 
evidence is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service connection 
on this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran asserts that his cervical spine is due 
to an in-service injury or that it is secondary to his service-
connected dorsolumbar disability.  

The Board notes that the RO has considered both direct and 
secondary service connection for this disorder in its January 
2002 SSOC.  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  Szemraj 
v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal.

As already discussed above, the threshold criterion for service 
connection, including on a secondary basis, is the existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  In this regard, a recent VA examination in January 
2010 provided a diagnosis of cervical disc protrusions, mild, at 
C5-C6 and C6-C7, with left C6 radiculopathy; cervical myositis; 
and cervical spasm.  See VA examination report dated in January 
2010.  See also VA examination report dated in August 2006.  The 
Veteran also has been diagnosed with bulging discs, degenerative 
spondylosis, benign hemangioma at the C-1 vertebral body, 
bilateral intervertebral foramina narrowing.  See private 
magnetic resonance imaging (MRI) report from Mayaguez X-ray dated 
in April 2000, private MRI report from Bioimagenes Medicas dated 
in August 2007, private MRI report from Advanced Radiology Center 
dated in July 2008, and VA MRI report dated in August 2008.  
Thus, the evidence of record confirms that the Veteran currently 
has a cervical spine disorder.

With regard to the Veteran's assertion that his cervical spine 
disorder developed secondary to his service-connected dorsolumbar 
disorder, numerous VA examination reports and statements from the 
Veteran's own private treating physician provide strong evidence 
against the claim.  Specifically, following a May 2001 VA 
examination of the Veteran's cervical spine, an August 2001 
expert opinion indicated that the Veteran's cervical spine 
disorder was not caused or aggravated by his service-connected 
dorsolumbar disability.  The rationale given was that the 
cervical spine and lumbar spine are two different physical 
anatomical locations in the body, supplied by different nerves, 
plexuses, and with different bony structures.  Another VA 
examiner in May 2002 also indicated that there was no 
relationship or association between the Veteran's cervical spine 
disorder and his service-connected dorsolumbar disability.  

Subsequently, the Veteran was provided another VA examination in 
August 2006, at which time he was re-examined in detail.  The 
August 2006 VA examiner concurred with the August 2001 VA 
examiner that the Veteran's cervical spine disorder was not 
caused or aggravated by his service-connected dorsolumbar 
disability, with the same rationale that the cervical spine and 
lumbar spine are different anatomical structures with different 
bony structures and nerve supplies.  A recent January 2010 VA 
examiner also offered a similar opinion and rationale, indicating 
that the cervical spine and lumbar spine are located at different 
anatomical areas and had different onsets unrelated to each 
other.

Further, in a July 2008 statement, the Veteran's private 
physician, M. Martinez, M.D., agreed that the Veteran's cervical 
spine disorder is not secondary to his service-connected 
dorsolumbar disability.  

Moreover, no medical evidence supports the Veteran's assertion.  
See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, 
no post-service medical records obtained by VA or submitted by 
the Veteran link his cervical spine disorder to his service-
connected dorsolumbar disorder.  

Thus, as a whole, post-service medical records provide negative 
evidence against the Veteran's cervical spine claim on the basis 
of secondary service connection.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his representative 
is competent to offer a medical opinion as to a secondary 
relationship between the Veteran's current cervical spine 
disorder and his service-connected dorsolumbar disorder.  See 38 
C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

As to direct service connection, a review of the Veteran's STRs 
reveals June 1986 notations showing the Veteran complained of 
neck pain after doing push-ups and was diagnosed with muscle 
strain of the right cervical spine.  Physical examination showed 
that, while doing push-ups, the Veteran held his head in hyper-
extension rather tightly.  He was diagnosed with muscle strain in 
the right cervical trapezius.  In July 1986, the Veteran 
complained of "C/D tension with pain on movement..." and had 
local tenderness and spasm at the C-5/T-3 level.  The Veteran was 
diagnosed with acute somatic dysfunction at the "C/D junction."  
STRs also include various notations indicating that the Veteran 
was treated for spinal strain problems following a slip and fall 
injury in August 1987.  However, subsequent to the July 1986 
notation with regard to the Veteran's cervical spine, no other 
similar complaints or notations regarding the cervical spine 
followed.  

Post-service, though he was provided with VA examinations for his 
dorsolumbar disability in June 1992, May 1994, and March 1996, 
and February 1997, he did not complain of any cervical spine 
symptomatology during the June 1992, May 1994, and March 1996 VA 
examinations, and there was no diagnosis of a cervical spine 
disorder in any of these examinations.  As well, a September 1998 
VA examination revealed neither complaints of cervical spine 
symptomatology nor a diagnosis of a cervical spine disorder.  

VA treatment records show that he began to complain of neck pain 
in September 1992.  A June 1993 VA computed tomography (CT) scan 
of the cervical spine was negative.  A December 1999 VA X-ray of 
the cervical spine showed straightening of the cervical lordosis, 
most likely secondary to muscle spasm.  There was no actual 
diagnosis of a cervical spine disorder until April 2000, when a 
private MRI of the cervical spine found evidence of mild disc 
protrusion at C5-C6 and C6-C7.  See private MRI report from 
Mayaguez X-ray dated in April 2000.  This diagnosis of a cervical 
spine disorder is dated to approximately 12 years after the 
Veteran's discharge from service.  The Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
and/or diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Veteran also has asserted that he has experienced 
symptomatology of the cervical spine since service.  While the 
Veteran, as a lay person, is competent to report continuity of 
symptomatology since service, the Board finds his statements 
regarding the onset date of his symptomatology and continuity of 
symptomatology inconsistent, and, thus, incredible.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In this regard, the Veteran's private 
treating physician, M. Martinez, M.D., pointed out in a July 2008 
statement that the Veteran reported neck pain since 1986 or 1987 
during treatment in August 1992, October 1994, and February 2001, 
which he contended supported service connection for the Veteran's 
cervical spine disorder.  However, the Board also points out that 
the Veteran also reported during a May 2002 VA examination that 
he had been without neck pain until two years prior to the 
examination, in approximately 2000.  During a January 2003 VA 
treatment session, he reported moderate to severe neck pain of 
approximately one week's duration.  In July 2004, he reported 
moderate neck pain since approximately one to two months prior.  
On the other hand, during a VA examination in August 2006, he 
reported neck pain since 1986.   A November 2005 VA treatment 
record indicated a report of neck pain for "many years".  A 
January 2010 VA examination report indicates that he reported 
neck symptomatology since 1987.  Thus, due to the inconsistent 
reports of date of onset for the Veteran's cervical spine 
symptomatology, the Board finds these statements to be 
incredible. 

Therefore, given the fact that the Veteran did not complain of 
cervical spine symptomatology until four years after service, 
that he did not have any diagnosis of a cervical spine disorder 
until 12 years following discharge from service, and that his 
statements regarding the onset date of his neck symptomatology 
have been inconsistent and incredible, service connection may not 
be established based on chronicity in service or post-service 
continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current cervical spine 
disorder and his active military service, several VA examiners 
and the Veteran's private treating physician have offered 
opinions in this regard.  In this regard, in evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  
It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v.  
Brown, 7 Vet. App. 429, 433 (1995).

Initially, a May 2002 VA examiner opined that the Veteran's 
cervical spine disorder is not related to his cervical strain 
during service, in light of normal findings regarding the 
cervical spine for over 10 years after discharge from service.  
An August 2006 VA examiner also noted that the Veteran was 
treated for right cervical strain in service, with no findings of 
discogenic disease, spinal canal stenosis, degenerative joint 
disease, or other bone or joint pathology; that a CT scan of the 
cervical spine in May 1993 was normal; and that he was diagnosed 
for the first time with C5-C6 and C6-C7 disc protrusion in April 
2000.  Thus, the August 2006 VA examiner concluded that the 
Veteran's current cervical spine disorder is not caused by, or 
the result of, military service.  A January 2010 VA examiner also 
opined that the Veteran's cervical spine disability is less 
likely as not caused by or a result of active military service.  
He explained that, while the Veteran reported subjective 
complaints of in-service cervical pain in August 1992, October 
1994, and February 2001, there is no evidence of evaluation of a 
cervical spine disorder during service and complaints of cervical 
pain did not occur for many years after service.  The January 
2010 VA examiner also noted that the May 1993 CT scan of the 
cervical spine was normal, and that any cervical spine pathology 
or disease developed after May 1993.  

On the other hand, the Veteran's private treating physician, M. 
Martinez, M.D., submitted several favorable nexus statements.  In 
a January 2003 statement, the private physician indicated that 
the Veteran was evaluated in June 1986 and July 1986, while in 
service, for cervical pain; thus, there is evidence of pathology 
of the cervical spine during service.  The physician then 
concluded that the conditions found in the Veteran are causally 
related to the injury that occurred in 1986.  He explained that 
intradiscal pressure can increase secondary to trauma, producing 
herniation of the nucleus pulposus, which can in turn produce 
spinal stenosis and cord compression.  The July 2008 statement 
reiterated the January 2003 nexus opinion, indicating that the 
Veteran reported suffering from neck pain since 1986 or 1987 on 
three separate occasions as noted on treatment notes dated in 
August 1992, October 1994, and February 2001.   

Finally, a recent expert medical opinion in September 2010 also 
indicated that "it is less likely as not that any current 
cervical spine disorder had its onset during, or is otherwise 
directly related to, [the Veteran's] period of active military 
service...."  The opinion noted that the Veteran was seen for neck 
pain that developed after doing push-ups during service.  The 
medical examiner continued to explain that the mechanism of an 
injury such as the Veteran sustained during service by hyper-
extending his neck suggests a cervical muscle strain, which is 
almost certainly a temporary condition that would resolve with 
time.  He also noted that the 1986 findings of neck pain were 
located in the right trapezius, whereas the current disc 
protrusions found are located on the left side of the cervical 
spine.  According to the medical expert, there is not enough 
compelling evidence to suggest or conclude that a voluntary 
hyper-extension of the neck while performing push-ups would have 
weakened the outer annulus of the disc to later lead to a disc 
protrusion.  There also is no evidence of this in the medical 
literature.  

The examiner also reiterated the Veteran's medical history of 
reported neck pain since 1988, but with normal CT scan findings 
in May 1993.  He further emphasized that, based on mechanism, it 
is furthermore unlikely that the in-service injury (maintaining 
neck in hyper-extended position while performing push-ups) would 
cause significant increase in intradiscal pressures to lead to 
the cervical disc protrusions found on MRIs years later.  He 
indicated that the MRI findings years later are likely as not 
part of a process that involves aging and degeneration of the 
discal elements.  He further indicated that most cervical disc 
herniations are not a result of trauma, but idiopathically result 
from this type of process.  Further, there are no findings on the 
MRI readings to suggest a chronic muscle injury or other 
pathologic entity.  In arriving at his conclusion, the examiner 
considered many factors, including 1) the described mechanism of 
the in-service injury, 2) the physical findings and diagnosis at 
the time of injury in 1986, 3) subsequent documentation 
demonstrating an on-going problem while on active duty or lack 
thereof, and 4) post-service records, including diagnostic 
interventions.  He indicated that all these four factors support 
the conclusion that it is less likely as not that any current 
cervical spine disorder had its onset during, or is otherwise 
directly related to, the Veteran's active military service.

The Board finds the May 2002, August 2006, and January 2010 VA 
examination reports, and the September 2010 expert medical 
opinion, to be of greater probative value than the statements 
submitted by the Veteran's private treating physician.  
Initially, the Veteran's treating physician relied on the 
Veteran's statements and reports that he had suffered neck pain 
since 1986 or 1987, statements that the Board had previously 
found to be incredible due to their inconsistency.  In this 
regard, medical history provided by a Veteran and recorded or 
transcribed by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Furthermore, the Veteran's treating physician failed to take into 
account the fact that, while the Veteran reported neck pain since 
the late 1980s, there is no objective evidence to support such 
assertions and there was no definitive diagnosis of a cervical 
spine disorder until 12 years after service.  Specifically, there 
is no evidence of complaints of neck pain until 1992, four years 
after discharge from service, and no diagnosis of a cervical 
spine disorder until 2000, with a negative examination in May 
1993.  In this regard, the Veteran's treating physician failed to 
account for the gap in time between the time of injury in service 
and time of a finding of a cervical spine disorder so many years 
later.  On the other hand, all the VA examinations, treatment 
records, and expert medical opinion are consistent and in 
agreement with each other, addressing the time gap and accounting 
for the negative examinations between discharge from service and 
2000, the year the Veteran was diagnosed with an actual cervical 
spine disorder, whereas the statements by the Veteran's private 
physician are inconsistent with the record of evidence as a 
whole.

Additionally, the September 2010 expert medical opinion offers 
detailed explanations of the mechanisms of each types of injury - 
the in-service neck muscle strain and the current disc 
protrusions - and how they generally occur.  The September 2010 
medical expert also discussed medical literature findings to 
support his conclusions.  Furthermore, the medical expert pointed 
out that the Veteran's in-service injury of neck muscle strain 
and his current cervical spine disc protrusions occurred on 
different sides of his neck, and that one is an injury of the 
muscle while the other is an injury of the cervical spine.  On 
the other hand, the statements by the Veteran's private physician 
contained no discussion of medical literature for his opinions 
and conclusions, and did not reconcile how a right cervical 
muscular strain caused disc protrusions on the left cervical 
spine.

Therefore, based on the thoroughness of the VA examinations and 
the details provided in the expert medical opinion, the detailed 
accounts of the Veteran's medical history and evidence of record 
contained in the VA examination reports and the expert medical 
opinion, and the reasons and bases provided in these reports, the 
Board finds that the negative VA opinions denying the existence 
of a nexus are more probative than the positive opinions from the 
Veteran's private treating physician.  The medical evidence of 
record simply provides more support for the negative opinions, 
indicating a cervical spine disorder that began years after 
service with no connection to service.

Accordingly, the preponderance of the evidence is against the 
Veteran's cervical spine disorder claim on a direct or secondary 
basis.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

The Board emphasizes that, although the Veteran is competent to 
state that he has experienced symptoms associated with a cervical 
spine disorder, he is not competent to render an opinion as to 
the medical etiology of his current cervical spine disorder, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 
1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.





ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


